Opinion filed December 1, 2011




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00319-CR
                                         __________

                               IN RE JOHNNY EDWARDS



                                 Original Mandamus Proceeding




                            MEMORANDUM OPINION

       Relator, Johnny Edwards, has filed a petition for writ of mandamus complaining about
officials with the Texas Department of Criminal Justice for “wholly failing and refusing to
exemplify their job duties.” We dismiss for want of jurisdiction.
       A court of appeals has no general writ power over a person other than a judge of a district
or county court in the court of appeals district unless issuance of the writ is necessary to enforce
the court’s jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (West 2004). In order for officials
of the Texas Department of Criminal Justice to fall within our jurisdictional reach, relator must
establish that the issuance of the writ of mandamus is necessary to enforce our jurisdiction. See
id.; In re Coronado, 980 S.W.2d 691, 692-93 (Tex. App.—San Antonio 1998, orig. proceeding).
Relator has not demonstrated that the exercise of our mandamus authority against the
respondents is necessary to enforce our jurisdiction. Consequently, we have no authority to issue
a writ of mandamus.
       Accordingly, the petition for writ of mandamus is dismissed for want of jurisdiction.




                                                           PER CURIAM

December 1, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                               2